Citation Nr: 1002130	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
familial olivopontocerebellar atrophy.

2.  Entitlement to service connection for familial 
olivopontocerebellar atrophy.


REPRESENTATION

Appellant represented by:	Stephen Trenta


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
claimed disability on the grounds that the evidence submitted 
was not new and material.

Historically, the Veteran filed the underlying claim for 
service connection for familial olivopontocerebellar atrophy 
in November 2001.  That claim was denied by the RO in a 
rating decision dated October 2002.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing in July 2009.  During 
this hearing, the Veteran submitted a waiver of RO 
consideration for additional VA treatment records that were 
subsequently obtained.  Therefore, the Board may proceed.  
See 38 C.F.R. § 20.1304(c) (2009) (any pertinent evidence 
accepted directly at the Board must be referred to the agency 
of original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).

The Veteran's representative in this case in several 
submissions appears to claiming clear and unmistakable error 
in a prior rating decision denying the benefits sought on 
appeal.  This matter is referred to the RO for appropriate 
clarification and any subsequently indicated action.




FINDINGS OF FACT

1.  The Veteran did not appeal an October 2002 rating 
decision that denied service connection for spinal cerebellar 
degeneration.

2.  Evidence received since the October 2002 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's familial olivopontocerebellar atrophy has 
been shown to have first manifest in service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied service 
connection for spinal cerebellar degeneration is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for familial 
olivopontocerebellar atrophy.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Familial olivopontocerebellar atrophy was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As discussed below, the Board has concluded that reopening 
the claim and granting the Veteran the full benefit sought on 
appeal is warranted.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.



B.  Law and Analysis

New and Material Evidence

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2009).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO found that the evidence of record did not establish that 
the Veteran's claimed condition was aggravated by service or 
that it worsened during service.

Since the prior denial, new evidence has been added to the 
claims file.  The Veteran submitted a letter from her 
neurologist dated July 2009.  The neurologist stated that he 
has been aware of the Veteran's health problems, as well as 
those of her family, for over 10 years.  He indicated that 
she has an autosomal recessive form of spinocerebellar 
ataxia.  He recounted her symptoms in service, including pain 
in the lower limbs and joints, and stated that these symptoms 
were manifestations of an evolving gait ataxia.  He further 
noted that the disorder in question was not recognized in 
medical literature as a disease until 2003.  He concluded by 
stating that there is no doubt that the Veteran's ataxia 
started to manifest in service.

The Veteran also testified at a Travel Board hearing in July 
2009.  She recounted her symptoms in service, including falls 
and lower extremity pain.  She further testified that she 
continued to have swelling and pain in her joints after being 
discharged in 1977.  The Veteran and her representative also 
testified that many of her siblings have the same disability, 
presented similar symptoms during service, and are currently 
service-connected for the condition.

The Board finds that the recently added evidence is new and 
material, as it was not previously submitted and raises a 
reasonable possibly of substantiating the Veteran's claim.  
Specifically, the June 2009 neurologist opinion suggests a 
nexus between the Veteran's current disability and symptoms 
experienced in service.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, as the Veteran is 
being awarded the full benefit sought on appeal, the Board 
finds that there is no prejudice to the Veteran in proceeding 
to a decision.


Service Connection

The Veteran has argued that her disability was incurred in 
service, or alternatively, that her disability was aggravated 
by service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
organic diseases of the nervous system, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the 
presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; VAOPGCPREC 3- 2003.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  However, where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).  In a 1990 
opinion, the VA General Counsel determined that a congenital 
or hereditary disease could be service connected if it was 
shown that the disease was first manifested during active 
military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 
Fed. Reg. 43,253 (Oct. 26, 1990) (Finding that diseases of 
hereditary origin can be considered incurred, rather than 
aggravated, in service "if their symptomatology did not 
manifest itself until after entry on duty.").  VA General 
Counsel stated that the existence of a hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, and that service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progressed at an abnormally high rate during service.  Id. 

The General Counsel stated that the mere genetic or familial 
predisposition to develop the symptoms, even if the 
individual was almost certain to develop the condition at 
sometime in his life, did not constitute having the disease.  
Only when symptomatology and/or an active disease process 
existed could a claimant be said to have developed the 
disease.

Thus, according to the General Counsel, if a claimant had a 
congenital or hereditary predisposition to a disability prior 
to service, but no manifestations, but later manifested the 
disease during active military service, service connection 
may be granted.  See Id.  General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2009).

At the outset the Board finds that the overwhelming weight of 
the competent medical evidence in this case indicates that 
the disorder at issue is a familial disease.  See VAOPGCPREC 
67-90, 82-90 (July 18, 1990); Quirin v. Shinseki, 22 Vet. 
App. 390, 394 (2009).  Accordingly, the Board must inquire 
first as to whether the appellant was sound at entry to 
service.  See 38 C.F.R. § 3.306 (2008); see also Quirin, 
supra.

In this case, service treatment records indicate the Veteran 
underwent an induction examination in October 1974.  The 
examination noted no significant abnormalities, and the 
Veteran denied a history of swollen or painful joints, leg 
cramps, or arthritis.  There is no evidence in the record to 
suggest that the Veteran had a diagnosis or symptoms of 
familial olivopontocerebellar atrophy prior to service.  The 
Board finds that the record does not contain sufficient 
evidence to rebut the presumption of soundness.  38 C.F.R. § 
3.304(b) (clear and unmistakable evidence required to rebut 
the presumption of soundness).  Thus, the presumption of 
soundness is applicable and the Board will proceed with an 
analysis that presumes the Veteran did not have either a 
diagnosis of or manifestations of familial 
olivopontocerebellar atrophy upon entrance into service.  See 
Quirin, supra.  The Board must next review the record in an 
effort to determine when the active disease process began.

Service treatment records include numerous entries for 
complaints of pain and swelling of the lower extremities, 
from October 1975 to September 1977.  Of particular note, the 
Veteran reported falling during physical training in October 
1975, sustaining a left knee injury.  She sustained a right 
ankle injury later that month.  In June 1976, she reported 
pain and swelling in her left lower extremity.  In September 
1976, she reported pain in her left quadriceps area.  The 
treating physician indicated that "everything suggests 
pregnancy" but noted that pregnancy tests were negative.  In 
January 1977, the Veteran reported pain, swelling, and muscle 
tension in her legs and hands.  In August 1977 she reported 
swelling and spasms in her left knee.  However, during the 
Veteran's September 1977 separation examination, no relevant 
abnormalities were noted.

VA treatment records dated January 1994 show the Veteran was 
diagnosed with spinocerebellar degeneration.  Private 
treatment records dated November 2001 reflect a diagnosis of 
familial olivopontocerebellar degeneration.

The record also contains a medical article titled 
Pathogenesis of Clinical Signs in Recessive Cerebellar Ataxia 
with Saccadic Intrusions and Neuropathy, which described an 
in-depth study of the disorder with which the Veteran and her 
siblings have been diagnosed.  The Veteran also submitted 
video tapes concerning studies by Dr. S. and Dr. U.  In the 
tape with Dr. U, the Veteran and her siblings stated that 
they all began experiencing symptoms in their twenties, 
including ataxia, loss of balance, and difficulty with visual 
tracking.  They discussed their treatment and its impact on 
their condition.  In the tape with Dr. S., several of the 
Veteran's siblings undergo physical examination focusing on 
visual tracking, coordination, and reflexes.  An examination 
of the Veteran was not included on the second tape.  Neither 
tape included any references to service.

The Veteran also submitted an internet article regarding 
hereditary ataxia.  The U.S. Court of Appeals for Veterans 
Claims has consistently held that medical statement and/or 
treatise evidence that was too generic and inconclusive as to 
the specific facts in a case was insufficient to establish 
causal link.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  Similarly, the record 
contains evidence and decisions from service connection 
claims filed by the Veteran's siblings.  As this evidence 
does not pertain to the specific facts of this Veteran's 
claim, its probative value is minimal.

The Veteran was not afforded a VA examination.  However, as 
noted above, the record includes a letter from the Veteran's 
treating neurologist dated July 2009.  The neurologist stated 
that he has been aware of the Veteran's health problems, as 
well as those of her family, for over 10 years.  He indicated 
that she has an autosomal recessive form of spinocerebellar 
ataxia.  He recounted her symptoms in service, including pain 
in the lower limbs and joints, and stated that these symptoms 
were manifestations of an evolving gait ataxia.  He stated 
that the Veteran and her siblings first experienced symptoms 
of mild ataxia in their twenties, but were not diagnosed with 
overt ataxia until they were in their thirties.  He further 
noted that the disorder in question was not recognized in 
medical literature as a disease until 2003.  He concluded by 
stating that there is no doubt that the Veteran's ataxia 
started to manifest in service.

Based on the evidence of record, the Board finds that service 
connection for familial olivopontocerebellar atrophy is 
warranted.  The Veteran's entrance examination noted no 
abnormalities, and there is no indication that the Veteran 
had manifestations of such a disorder prior to service.  
Symptoms experienced during service, including extremity and 
joint pain, have been identified by her neurologist as 
indicative of the early signs of the ataxia with which she 
has been diagnosed.  While service treatment records include 
a notation that the Veteran's symptoms might have been 
attributable to pregnancy, the Board particularly notes the 
neurologist's statement that this disorder was not recognized 
as a disease until many years after the Veteran's discharge 
from service.  The neurologist concluded that the Veteran's 
disability first manifested during service, and there is no 
other competent evidence to contradict that opinion.  
Therefore, service connection is warranted.

ORDER

Service connection for familial olivopontocerebellar atrophy 
is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


